Citation Nr: 9921862	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-03 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for rheumatic 
heart disease, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This appeal arises from a rating decision of December 1997 
from the New Orleans, Louisiana, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is heart enlargement on imaging studies, dyspnea on 
exertion, and arrhythmias.

3.  Heart enlargement is not shown clinically and the 
evidence does not show definite signs of congestive heart 
failure.

4.  Chronic congestive heart failure is not shown.

5.  Ejection fractions were 50 percent or greater.


CONCLUSION OF LAW

The criteria for an increased disability rating for rheumatic 
heart disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4104, Diagnostic Code 7000 (1997); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7000 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Under the criteria of Diagnostic Code 7000, entitled 
"Rheumatic heart disease," a 10 percent disability rating 
is warranted where there is an identifiable valvular lesion, 
slight, if any dyspnea, and the heart is not enlarged 
following established active rheumatic heart disease.  A 30 
percent rating is warranted where there is diastolic murmur 
with characteristic EKG [electrocardiogram] manifestations or 
definitely enlarged heart.  A 60 percent disability rating is 
warranted where the heart is definitely enlarged, severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia, more than light manual 
labor is precluded.  A 100 percent rating is warranted where 
there is definite enlargement of the heart confirmed by 
roentgenogram and clinically, dyspnea on slight exertion, 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure, with more than 
sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).

In January 1998, new cardiovascular system rating criteria 
became effective.  62 Fed.Reg. 65,207 (1997).  Under the 
criteria of Diagnostic Code 7000 for valvular heart disease, 
including rheumatic heart disease, a 100 percent rating is 
warranted for valvular heart disease resulting in chronic 
congestive heart failure, or; a workload of 3 METs [metabolic 
equivalent] or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  A 60 percent 
rating is warranted where there is more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Where there is a workload of 
greater than 5 METs but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray, a 30 percent rating is 
warranted.  A 10 percent rating is appropriate with a 
workload of greater than 7 METs but not greater than 10 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; where continuous medication is required.  
38 C.F.R. § 4.104, Diagnostic Code 7000 (1998).

As noted, during the pendency of the veteran's claim and 
appeal, the rating criteria for cardiovascular diseases were 
revised.  The veteran is entitled to have his claim 
considered under both the original and revised criteria, and 
have the criteria most favorable to his claim applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, both 
the original and revised rating criteria will be considered.

Records of a private hospitalization from October 1997 to 
November 1997 note that X-rays showed enlargement of the 
heart and an echocardiogram showed mild left ventricular 
hypertrophy.  However, the heart was not shown to be 
clinically enlarged.  The report of a November 1997 VA 
examination specifically indicates that the heart was not 
enlarged and an echocardiogram report notes that chambers 
were of normal size.  An August 1998 VA echocardiogram report 
notes left ventricular enlargement, however, the report of a 
September 1998 VA examination does not show clinical heart 
enlargement and notes that x-ray showed the heart was not 
enlarged.  Therefore, heart enlargement was noted on imaging 
studies but was not shown clinically. 

Records of a private hospitalization from October 1997 to 
November 1997 note that X-rays showed enlargement of the 
heart that was suggestive of congestive heart failure.  An 
October 1997 private consultation report notes an impression 
of probable mild congestive heart failure.  The October 1997 
to November 1997 private hospital records also note dyspnea 
on exertion.  The November 1997 VA examination report notes 
that the veteran indicated he would get short of breath 
walking two blocks or scrubbing floors for 15 minutes.  The 
VA examination reports and the private hospital records 
revealed no peripheral edema.  The private hospital records 
indicate that the lungs were clear to auscultation with some 
or faint crackles [rales], however, both VA examination 
reports specifically indicate that the lungs were clear.  
Since the congestive heart failure was only suggested or 
probable, there was dyspnea on exertion, faint crackles were 
only noted in the hospital records, and there were no other 
indications of congestive heart failure, the evidence does 
not show definite signs of congestive heart failure.  

Heart enlargement was shown on imaging studies but was not 
shown clinically.  Definite signs of congestive heart failure 
were not shown.  Therefore, the veteran's disability does not 
satisfy the requirements for a 100 percent disability rating.  
Rather, the medical evidence shows there was heart 
enlargement on imaging studies, dyspnea on exertion, and 
arrhythmias.  These symptoms are consistent with the 60 
percent disability rating currently assigned.  38 C.F.R. 
§ 4104, Diagnostic Code 7000 (1997).

The private hospital records for hospitalization in October 
1997 and November 1997 note probable congestive heart 
failure; however, the VA examination reports do not show 
congestive heart failure.  Therefore, chronic congestive 
heart failure is not shown.  The medical evidence does not 
provide workload MET's.  As noted above, the evidence shows 
that there was dyspnea on exertion and the veteran was 
admitted to a private hospital from October 1997 to November 
1997 for a syncopal episode.  There was also fatigue or 
weakness.  An October 1997 VA echocardiogram report notes an 
ejection fraction of 50 percent, a November 1997 private 
echocardiogram report shows an ejection fraction of 65 
percent, and an August 1998 VA echocardiogram report 
indicates an ejection fraction of greater than 55 percent.  
Since there was only one episode of probable congestive heart 
failure and the ejection fractions were all greater than 30 
percent, an increased disability rating is not warranted.  
Rather, the evidence reveals symptoms that at best satisfy 
the criteria for the currently assigned 60 percent rating.  
38 C.F.R. § 4.104 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for rheumatic heart disease.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4104, Diagnostic Code 7000 
(1997); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7000 (1998).


ORDER

An increased disability rating for rheumatic heart disease is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

